UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1383



EMILIA PORTILLO,

                                               Plaintiff - Appellant,
          and


JUAN SANTOS PORTILLO,

                                                            Plaintiff,
          versus


NORDSTROM, INCORPORATED; JORGE SILVA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-98-794-WMN)


Submitted:   August 22, 2000             Decided:   September 26, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Philip B. Zipin, Stephani L. Hillman, GAGLIARDO & ZIPIN, Silver
Spring, Maryland, for Appellant. Thomas J. Flaherty, Elizabeth C.
Smith, HUNTON & WILLIAMS, McLean, Virginia, Ralph Michael Smith,
DECHERT, PRICE & RHOADS, Washington, D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Emilia Portillo appeals the district court’s order granting

summary judgment in favor of Appellees in Portillo’s sex   discrim-

ination action.    We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court.       See Portillo v.

Nordstrom, Inc., No. CA-98-794-WMN (D. Md. Feb. 28, 2000).* We deny

Appellee Jorge Silva’s motion to strike portions of Appellant’s

brief.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
February 25, 2000, the district court’s record shows that it was
entered on the docket sheet on February 28, 2000.       Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2